Per Curiam.

The purchasers of a used car, being; sued by a finance company for the balance due on a conditional sales contract, served a third-party complaint on the dealer who sold the car and assigned the sales contract to the plaintiff. The matters set forth in such third-party complaint would, if established, either negate any liability of the third-party plaintiffs to the original plaintiff or present grounds for an independent action against the third-party defendant without showing any liability of such party for any part of the claim set forth in the original action. Under such circumstances, the third-party complaint fails to meet the requirements of section 193-a of the Civil Practice Act (see 2 Carmody-Wait, New York Practice, p. 607) and should have been dismissed.
*656The order should be reversed, with $10 costs, and motion granted.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.